  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 1 of 14 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 GARDNER DENVER HOLDINGS, INC.,                      )   CLASS ACTION
 PETER STAVROS, BRANDON BRAHM,                       )
 ELIZABETH CENTONI, WILLIAM                          )
 DONNELLY, JOHN HUMPHREY, MARC                       )
 JONES, WILLIAM KASSLING, MICHAEL                    )
 MARN, VICENTE REYNAL, NICKOLAS                      )
 VANDE STEEG, JOSHUA WEISENBECK,                     )
 INGERSOLL-RAND PLC, INGERSOLL-                      )
 RAND U.S. HOLDCO, INC., and CHARM                   )
 MERGER SUB INC.,                                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On April 30, 2019, Gardner Denver Holdings, Inc.’s (“Gardner Denver” or the

“Company”) Board of Directors (the “Board” or “Individual Defendants”) caused the Company to

enter into an agreement and plan of merger (the “Merger Agreement”) with Ingersoll-Rand plc

(“Ingersoll-Rand”), Ingersoll-Rand U.S. HoldCo, Inc. (“HoldCo”), and Charm Merger Sub Inc.

(“Merger Sub”).

       2.      Pursuant to the terms of the Merger Agreement, defendants will combine Gardner

Denver with the industrial segment of Ingersoll-Rand, and Gardner Denver will issue shares of
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 2 of 14 PageID #: 2




common stock such that Ingersoll-Rand’s stockholders will own approximately 50.1% of the

Company’s common stock, while the Company’s stockholders will own only approximately

49.9% (the “Proposed Transaction”).

       3.      On January 16, 2020, defendants filed a proxy statement/prospectus (the

“Prospectus”) with the United States Securities and Exchange Commission (“SEC”), which

scheduled a stockholder vote on the Proposed Transaction for February 21, 2020.

       4.      As set forth below, the Prospectus omits material information with respect to the

Proposed Transaction, which renders the Prospectus false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Gardner Denver common stock.




                                                  2
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 3 of 14 PageID #: 3




         9.    Defendant Gardner Denver is a Delaware corporation and maintains its principal

executive offices at 222 East Erie Street, Suite 500, Milwaukee, Wisconsin 53202. Gardner

Denver’s common stock is traded on the New York Stock Exchange under the ticker symbol

“GDI.”

         10.   Defendant Peter Stavros is Chairperson of the Board of the Company.

         11.   Defendant Brandon Brahm is a director of the Company.

         12.   Defendant Elizabeth Centoni is a director of the Company.

         13.   Defendant William Donnelly is a director of the Company.

         14.   Defendant John Humphrey is a director of the Company.

         15.   Defendant Marc Jones is a director of the Company.

         16.   Defendant William Kassling is a director of the Company.

         17.   Defendant Michael Marn is a director of the Company.

         18.   Defendant Vicente Reynal is Chief Executive Officer and a director of the

Company.

         19.   Defendant Nickolas Vande Steeg is a director of the Company.

         20.   Defendant Joshua Weisenbeck is a director of the Company.

         21.   The defendants identified in paragraphs 10 through 20 are collectively referred to

herein as the “Individual Defendants.”

         22.   Defendant Ingersoll-Rand is a Republic of Ireland public limited company and a

party to the Merger Agreement.

         23.   Defendant HoldCo is a Delaware corporation, a wholly-owned subsidiary of

Ingersoll-Rand, and a party to the Merger Agreement.




                                               3
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 4 of 14 PageID #: 4




        24.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Gardner Denver, and a party to the Merger Agreement.

                                CLASS ACTION ALLEGATIONS

        25.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Gardner Denver (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        26.     This action is properly maintainable as a class action.

        27.     The Class is so numerous that joinder of all members is impracticable. As of April

26, 2019, there were approximately 201,986,971 shares of Gardner Denver common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        28.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        29.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        30.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would




                                                   4
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 5 of 14 PageID #: 5




substantially impair or impede those non-party Class members’ ability to protect their interests.

         31.    Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of Gardner Denver and the Proposed Transaction

         32.    Gardner Denver is a leading global provider of mission-critical flow control and

compression equipment and associated aftermarket parts, consumables, and services, which the

Company sells across multiple attractive end-markets within the industrial, energy, and medical

industries.

         33.    On April 30, 2019, the Board caused Gardner Denver to enter into the Merger

Agreement.

         34.    Pursuant to the terms of the Merger Agreement, defendants will combine Gardner

Denver with the industrial segment of Ingersoll-Rand. Additionally, Gardner Denver will issue

shares of common stock such that Ingersoll-Rand’s stockholders will own approximately 50.1%

of the Company’s common stock, while the Company’s stockholders will own only approximately

49.9%.

         35.    According to the press release announcing the Proposed Transaction:

         Gardner Denver Holdings, Inc. (NYSE: GDI) and Ingersoll-Rand plc (NYSE: IR)
         today announced that they have entered into a definitive agreement pursuant to
         which Ingersoll Rand will separate its Industrial segment (“Ingersoll Rand
         Industrial”) by way of a spin-off to Ingersoll Rand’s shareholders and then combine
         it with Gardner Denver, creating a global leader in mission-critical flow creation
         and industrial technologies (“IndustrialCo”). The HVAC and transport refrigeration
         assets of the current Ingersoll Rand will become a pure play global leader in climate
         control solutions for buildings, homes and transportation (“ClimateCo”).




                                                  5
Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 6 of 14 PageID #: 6




   IndustrialCo will be composed of the entirety of Gardner Denver and Ingersoll
   Rand Industrial, including, subject to closing, Ingersoll Rand’s pending acquisition
   of Precision Flow Systems (“PFS”), which is expected to close by mid-2019.
   Gardner Denver’s CEO, Vicente Reynal, and executives from both companies, will
   lead IndustrialCo. IndustrialCo is expected to be called Ingersoll Rand and trade
   under Ingersoll Rand’s existing ticker (NYSE: IR). IndustrialCo will operate a
   diverse portfolio of iconic brands, including Gardner Denver. The Board of
   IndustrialCo will be led by Gardner Denver Chairman Peter Stavros. Michael W.
   Lamach, Ingersoll Rand’s Chairman and CEO, along with the current Ingersoll
   Rand executive team, will continue to lead ClimateCo, which is expected to be
   renamed.

   Under the terms of the agreement, which has been unanimously approved by the
   Boards of Directors of Ingersoll Rand and Gardner Denver, at the time of close,
   ClimateCo will receive $1.9 billion in cash from Ingersoll Rand Industrial that will
   be funded by newly-issued debt assumed by Gardner Denver in the merger. Upon
   close of the transaction, existing Ingersoll Rand shareholders will receive 50.1% of
   the shares of IndustrialCo on a fully diluted basis, valued at approximately $5.8
   billion4. Existing Gardner Denver shareholders will retain 49.9% of the shares of
   IndustrialCo on a fully diluted basis. The transaction is expected to be tax-free to
   Ingersoll Rand and Gardner Denver’s respective shareholders for U.S. federal
   income tax purposes. . . .

   Governance

   IndustrialCo’s management team will be led by current Gardner Denver CEO,
   Vicente Reynal, and comprise executives from both companies.

   IndustrialCo’s Board of Directors will be led by Gardner Denver’s Chairman, Peter
   Stavros, and consist of 10 directors, seven of which will be selected by Gardner
   Denver’s Board of Directors and three of which will be selected by Ingersoll Rand’s
   Board of Directors. Following the completion of the transaction, IndustrialCo’s
   corporate operations will be located in Davidson, North Carolina.

   The ClimateCo board will all remain and will continue to be led by Ingersoll Rand’s
   Chairman and CEO, Mike Lamach.

   Transaction Details

   The transaction will be effected through a “Reverse Morris Trust” transaction
   pursuant to which Ingersoll Rand Industrial is expected to be spun-off to Ingersoll
   Rand’s shareholders and simultaneously merged with and surviving as a wholly-
   owned subsidiary of Gardner Denver. The combination will result in existing
   Ingersoll Rand shareholders owning 50.1% of the combined company on a fully
   diluted basis, with existing stockholders of Gardner Denver owning 49.9% of the
   combined company on a fully diluted basis. The transaction is expected to be tax-



                                            6
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 7 of 14 PageID #: 7




       free to Ingersoll Rand and Gardner Denver’s respective shareholders for U.S.
       federal income tax purposes. At the time of transaction close, ClimateCo will
       receive a cash payment of $1.9 billion. IndustrialCo has obtained fully underwritten
       commitments to provide it or a member of the IndustrialCo group with the debt
       facilities to fund its $1.9 billion payment to ClimateCo.

       The transaction is expected to close by early 2020, subject to approval by Gardner
       Denver stockholders, regulatory approvals and customary closing conditions. . . .

       Advisors

       Goldman Sachs and Lazard are serving as financial advisors to Ingersoll Rand, and
       Paul Weiss, Rifkind, Wharton & Garrison LLP is serving as legal counsel. Citi and
       Baird are serving as financial advisors to Gardner Denver, and Simpson Thacher &
       Bartlett LLP is serving as legal counsel.

The Prospectus Omits Material Information

       36.     Defendants filed the Prospectus with the SEC in connection with the Proposed

Transaction, which recommends stockholder approval of the Proposed Transaction at a special

meeting scheduled for February 21, 2020.

       37.     As set forth below, the Prospectus omits material information with respect to the

Proposed Transaction, which renders the Prospectus false and misleading.

       38.     First, the Prospectus omits material information regarding the Company’s and

Ingersoll-Rand’s financial projections.

       39.     With respect to the Company’s financial projections, the Prospectus fails to

disclose: (i) all line items used to calculate (a) Adjusted EBITDA and (b) Unlevered Free Cash

Flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       40.     With respect to Ingersoll-Rand’s financial projections, the Prospectus fails to

disclose: (i) all line items used to calculate Adjusted EBITDA; and (ii) a reconciliation of all non-

GAAP to GAAP metrics.




                                                 7
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 8 of 14 PageID #: 8




       41.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       42.     Second, the Prospectus omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Robert W. Baird & Co. Incorporated (“Baird”).

       43.     With respect to Baird’s The Ingersoll Rand Industrial Business Selected Publicly

Traded Company Analysis, the Prospectus fails to disclose the individual multiples and metrics

for the companies observed by Baird in the analysis.

       44.     With respect to Baird’s Ingersoll Rand Industrial Business Discounted Cash Flow

Analysis, the Prospectus fails to disclose: (i) the Ingersoll Rand Industrial Business’s projected

unlevered free cash flows and all underlying line items; (ii) the individual inputs and assumptions

underlying the discount rates ranging from 10.5% to 12.5%; (iii) Baird’s basis for assuming

terminal values ranging from 10.0x to 12.0x year 2023 EBITDA; and (iv) the expected synergies

used by Baird in the analysis.

       45.     With respect to Baird’s Gardner Denver Discounted Cash Flow Analysis, the

Prospectus fails to disclose: (i) all line items used to calculate Gardner Denver’s projected

unlevered free cash flows; (ii) the individual inputs and assumptions underlying the discount rates

ranging from 10.5% to 12.5%; and (iii) Baird’s basis for assuming terminal values ranging from

10.0x to 12.0x year 2023 EBITDA.

       46.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and




                                                8
  Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 9 of 14 PageID #: 9




range of ultimate values generated by those analyses must also be fairly disclosed.

       47.     Third, the Recommendation Statement omits material information regarding

potential conflicts of interest of Baird and the Company’s additional financial advisor, Citigroup

Global Markets Inc. (“Citi”).

       48.     The Prospectus fails to disclose the amount of compensation Baird received for the

past services it provided to the Company.

       49.     The Prospectus fails to disclose the amount of compensation Citi received or will

receive in connection with its engagement, and the amount of compensation that is contingent

upon the consummation of the Proposed Transaction.

       50.     The Prospectus fails to disclose whether Citi has provided past services to any

parties to the Merger Agreement or their affiliates (in addition to serving as a lead underwriter in

Gardner Denver’s initial public offering and recent secondary offerings and as a lender in financing

transactions for Gardner Denver), as well as the timing and nature of such services and the amount

of compensation received by Citi for providing all such services.

       51.     The Prospectus fails to disclose material information regarding Citi participating in

the financing for the Proposed Transaction (the “Financing”), including: (i) when Citi was offered

the opportunity to participate in the Financing; (ii) the nature of Gardner Denver’s officers’ and

directors’ discussions with respect to Citi participating in the Financing; and (iii) the reasons

Gardner Denver’s officers and directors determined to allow Citi to continue to serve as the

Company’s financial advisor in light of Citi participating in the Financing.

       52.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                                 9
 Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 10 of 14 PageID #: 10




       53.     Fourth, the Prospectus fails to disclose the timing and nature of all communications

regarding future employment and directorship of the Company’s officers and directors, including

who participated in all such communications.

       54.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       55.     The omission of the above-referenced material information renders the Prospectus

false and misleading, including, inter alia, the following sections of the Prospectus: (i) Background

of the Merger; (ii) Gardner Denver’s Reasons for the Merger; Recommendation of Gardner

Denver’s Board of Directors; (iii) Certain Financial Forecasts; and (iv) Opinion of Baird.

       56.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Gardner Denver’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
           Thereunder Against the Individual Defendants and Gardner Denver

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants disseminated the false and misleading Prospectus,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Gardner Denver is liable as the

issuer of these statements.




                                                 10
 Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 11 of 14 PageID #: 11




       59.     The Prospectus was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within Gardner Denver, the Individual Defendants were

aware of this information and their duty to disclose this information in the Prospectus.

       60.     The Individual Defendants were at least negligent in filing the Prospectus with

these materially false and misleading statements.

       61.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder will consider them important in deciding how to vote on the

Proposed Transaction. In addition, a reasonable investor will view a full and accurate disclosure

as significantly altering the total mix of information made available in the Prospectus and in other

information reasonably available to stockholders.

       62.     The Prospectus is an essential link in causing plaintiff and Gardner Denver’s

stockholders to approve the Proposed Transaction.

       63.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       64.     Because of the false and misleading statements in the Prospectus, plaintiff and the

Class are threatened with irreparable harm.

                                            COUNT II

                  Claim for Violation of Section 20(a) of the 1934 Act Against
             the Individual Defendants, Ingersoll-Rand, HoldCo, and Merger Sub

       65.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       66.     The Individual Defendants, Ingersoll-Rand, HoldCo, and Merger Sub acted as

controlling persons of Gardner Denver within the meaning of Section 20(a) of the 1934 Act as

alleged herein. By virtue of their positions as officers and/or Board members of Gardner Denver

and participation in and/or awareness of Gardner Denver’s operations and/or intimate knowledge



                                                 11
 Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 12 of 14 PageID #: 12




of the false statements contained in the Prospectus, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of Gardner Denver,

including the content and dissemination of the various statements that plaintiff contends are false

and misleading.

       67.     Each of the Individual Defendants, Ingersoll-Rand, HoldCo, and Merger Sub was

provided with or had unlimited access to copies of the Prospectus alleged by plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause them to be corrected.

       68.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Gardner Denver, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same. The Prospectus contains the unanimous recommendation

of the Individual Defendants to approve the Proposed Transaction. They were thus directly

involved in the making of the Prospectus.

       69.     Ingersoll-Rand, HoldCo, and Merger Sub also had supervisory control over the

composition of the Prospectus and the information disclosed therein, as well as the information

that was omitted and/or misrepresented in the Prospectus.

       70.     By virtue of the foregoing, the Individual Defendants and Ingersoll-Rand violated

Section 20(a) of the 1934 Act.

       71.     As set forth above, the Individual Defendants, Ingersoll-Rand, HoldCo, and Merger

Sub had the ability to exercise control over and did control a person or persons who have each

violated Section 14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged

herein. By virtue of their positions as controlling persons, these defendants are liable pursuant to




                                                12
 Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 13 of 14 PageID #: 13




Section 20(a) of the 1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff

and the Class are threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Prospectus that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  13
Case 1:20-cv-00145-CFC Document 1 Filed 01/30/20 Page 14 of 14 PageID #: 14




Dated: January 30, 2020                RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Brian D. Long (#4347)
                                      Gina M. Serra (#5387)
OF COUNSEL:                           300 Delaware Avenue, Suite 1220
                                      Wilmington, DE 19801
RM LAW, P.C.                          Telephone: (302) 295-5310
Richard A. Maniskas                   Facsimile: (302) 654-7530
1055 Westlakes Drive, Suite 300       Email: sdr@rl-legal.com
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     14
